Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 4, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141882 & (119)(121)                                                                                  Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
                                                                                                                      Justices
            Plaintiff-Appellant/
            Cross-Appellee,
  v                                                                 SC: 141882
                                                                    COA: 283161
                                                                    Wayne CC: 07-012443-FC
  ADRIAN MAHDEE AKRAM,
           Defendant-Appellee/
           Cross-Appellant.

  _________________________________________/

         On order of the Court, the motion for miscellaneous relief is GRANTED. The
  application for leave to appeal the August 31, 2010 judgment of the Court of Appeals and
  the application for leave to appeal as cross-appellant are considered, and they are
  DENIED, because we are not persuaded that the questions presented should be reviewed
  by this Court.

         HATHAWAY, J., I recuse myself from this matter pursuant to MCR 2.003(C)(1)(a).
  I have previously expressed statements on the record as a Circuit Court Judge that could
  demonstrate personal bias against defense trial counsel.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 4, 2011                    _________________________________________
         p0201                                                                 Clerk